Exhibit 99.4 VOTING INSTRUCTION FORMCALEDONIA MINING CORPORATION12MEETING TYPE: MEETING DATE: RECORD DATE:PROXY DEPOSIT DATE: ACCOUNT NO:ANNUAL AND SPECIAL MEETING TUESDAY, MAY 20, 2:00 A.M. EDT FOR HOLDERS AS OF APRIL 15, 2, 2014CUID:CUSIP: 12932K202l1S17399- E 1 OF 1CONTROL NO.: ->EEZKAPPOINTEE(S): STEFAN E. HAYDEN, STEVEN CURTISAPPOINT A PROXY (OPTIONAL)IF YOU WISH TO ATTEND THE MEETING OR DESIGNATE ANOTHER PERSON TO ATTEND, VOTE AND ACT ON YOUR BEHALF AT THE MEETING, OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF, OTHERTHAN THE PERSON(S) SPECIFIED ABOVE, PRINT YOUR NAME OR THE NAME OFTHE OTHER PERSON ATTENDING THE MEETING IN THE SPACE PROVIDED HEREIN. UNLESS YOU INSTRUCT OTHERWISE,THE PERSON WHOSE NAME IS WRITTEN IN THIS SPACE WILL HAVE FULL AUTHORITY TO ATTEND, VOTE AND OTHERWISE ACT IN RESPECT OF ALL MATTERS THAT MAY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF, EVEN IF THESE MATTERS ARE NOT SET OUT IN THE FORM ORTHE CIRCULAR.PLEASE PRINT APPOINTEE NAME ABOVEEQ3ZECOMPLETE YOUR VOTING DIRECTIONS1 ELECTION OF DIRECTORS: VOTING RECOMMENDATION: FOR ALL THE NOMINEES PROPOSED AS DIRECTORS (FILL IN ONLY ONE BOX " H ' PER NOMINEE IN BUCK OR BLUE INK)FOR HIINHOLD01-STEFAN E. HAYDENFOR?MIJHHOLD?02-JAMES JOHNSTONE??03-STEVEN CURTIS??04-RICHARD PATRICIO??05-LEIGH A. WILSON??06-JQHN KELLY??? ?ITEM(S): (FILL IN ONLY ONE BOX "g}" PER ITEM IN BLACK OR BLUE INK)VOTING RECOMMENDATIONS2"- APPROVAL FOR THE APPOINTMENT OF KPMQ INC. AS AUDITORS OF THE>"CORPORATION FOR THE EN5UING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION.3*- APPROVAL OF THE SHAREHOLDER RIGHTS PLAN AGREEMENT DATED AS OF ">DECEMBER 5, 2*- APPROVAL OF UNALLOCATED OPTIONS ISSUABLE PURSUANT TO THE -">COMPANY'S STOCK OPTION PLAN DATED APRIL 10, 2, 2011.oNOTE* THIS FORM CONFERS DISCRETIONARY AUTHORITY TO VOTE ON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF.oNOTE* THIS VOTING INSTRUCTION FORM SHOULD BE READ IN CONJUNCTION WITH THE ACCOMPANYING INFORMATION CIRCULAR.?FOR?FOR??fOR AGAINST??2 <"-?FOR00102003 <"* FOR 00120014 <"-?FOR0022401UNDER SECURITIES REGULATIONS, SECURITYHOLDERS MAY ELECT ANNUALLY TOM0N6 ANNUAL MIERIMRECEIVE THE ANN UAL, INTERIM FINANCIAL STATEMENTS OR BOTH INCLUDING RELEVANT ? Q ? MD&A BY MAIL. INDICATE YOUR PREFERENCE IN THE APPROPRIATE BOX(S) PROVIDED.THIS DOCUMENT MUST BE SIGNED AND DATED*ISSUER CONFIRMATION COPY - INI ) ONLY *SIGNATURE(S) 'INVALID IF NOT SIGNED*M M D Broadridge 5, ON L5R4G5 CALEDONIA MINING CORPORATION ANNUAL AND SPECIAL MEETING CALEDONIA MINING CORPORATION
